Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 1 of 15 PageID #:
                                   1835




           EXHIBIT 8
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 2 of 15 PageID #:
                                   1836




   APPENDIX 2
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 3 of 15 PageID #:
                                              1837
 Ultravision’s Claim Chart for U.S. Patent No. 9,047,791 v. Prismatronic Sealed Modules


 In these infringement contentions, Ultravision contends that at least the claims of U.S. Patent
 No. 9,047,791 (“the ’791 patent”) identified below are infringed by Prismaflex’s Sealed Module
 display panels1, 2, 3, including:

                Prismatronic SMD Sealed Module 4mm;

                Prismatronic SMD Sealed Module 6mm;

                Prismatronic SMD Sealed Module 8mm;

                Prismatronic SMD Sealed Module 10mm;

                Prismatronic THD Sealed Module 10mm;

                Prismatronic THD Sealed Module 16mm; and

                Prismatronic THD Sealed Module 20mm.

 Ultravision does not concede that any claims of the ’791 patent that are not listed below are not
 infringed by the identified products. Moreover, the citations to certain documents and other
 information below are intended to be exemplary only and in no way foreclose Ultravision from
 citing or relying on additional documents, information, and/or testimony at a later time. These
 contentions are preliminary in nature, and an analysis of Prismaflex’s products, internal
 documentation, and/or testimony from relevant witnesses may more fully and accurately describe
 the infringing features of its accused products. Accordingly, Ultravision reserves the right to
 supplement, correct, modify, and/or amend these contentions once such additional information is
 made available to Ultravision. Furthermore, Ultravision reserves the right to supplement, correct,
 modify, and/or amend these contentions as discovery in this case progresses; in view of the
 Court’s claim construction order(s); in view of any positions taken by Prismaflex, including but
 not limited to positions on claim construction, invalidity, and/or non-infringement; and in
 connection with the preparation and exchange of expert reports.

     Claim                                       Sealed Modules
 12. A             The preamble of this claim does not limit the scope of the claimed invention.
 modification
 kit for           The Prismaflex Sealed Module LED displays form an electronic sign.
 converting an
 existing
 signage
 mounting


 1 UVT-PRISMA-00000069 through UVT-PRISMA-00000093.
 2 ITC-PRI_INT’L0000001 through ITC-PRI_INT’L0000065.
 3 ITC-PRI_INT’L0000116.
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 4 of 15 PageID #:
                                   1838



     Claim                             Sealed Modules
 structure to an
 electronic sign
 comprising:




                                       2
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 5 of 15 PageID #:
                                   1839



     Claim                                  Sealed Modules




 12[a] a        The Prismaflex Sealed Module LED displays comprise a plurality of display
 plurality of   modules.
 display
 modules;




                       plurality of
                       modules




                                            3
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 6 of 15 PageID #:
                                   1840



     Claim                                    Sealed Modules
 12[b] a         The Prismaflex Sealed Module displays comprise a plurality of sign sections
 plurality of    each having a front portion and a rear portion.
 sign sections
 each having a
 front portion
 and a rear
 portion,




                                                                              sign section
                                                                              (rear portion
                                                                              closer)




                           sign section
                           (rear portion
                           showing)



 12[b(i)] the    The front portion of the plurality of sign sections of the Prismaflex Sealed
 front portion   Module LED displays defines at least two vertical columns of bays that span
 defining at     and define a height of the sign.


                                              4
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 7 of 15 PageID #:
                                   1841



     Claim                                      Sealed Modules
 least two
 vertical
 columns of
 bays that span                                 vertical
 and define a                                   columns
 height of the                                  of bays
 sign,



                                                                           bays




 12[b(ii)] each   Each of the bays of the Prismaflex Sealed Module LED displays is
 bay configured   configured to receive one of the display modules.
 to receive one
 of the display
 modules,



                                                vertical
                                                columns
                                                of bays




                                                                           bays



                                                                           one
                                                                           module
                                                                           per bay


 12[b(iii)] the   The rear portion of the plurality of sign sections of the Prismaflex Sealed
 rear portion     Module LED displays is configured to be attached to a beam surface of a
 configured to    signage structure to allow most of a rear surface of the rear portion to be


                                                5
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 8 of 15 PageID #:
                                   1842



     Claim                                 Sealed Modules
 be attached to a exposed for servicing.
 beam surface
 of the existing
 signage
 structure to
 allow most of a
 rear surface of
 the rear portion
 to be exposed
 for servicing;
 and




                                           6
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 9 of 15 PageID #:
                                   1843



     Claim                                      Sealed Modules




                                                             rear portion configured to
                                                             be attached to a beam
                                                             surface of signage structure




 12[c] a           The Prismaflex Sealed Module LED displays comprise a plurality of power
 plurality of      routing systems each including at least one node associated with each sign
 power routing     section with a plurality of individual power extensions each extending from
 systems each      one node to one of the bays.
 including at
 least one node
 associated with
 each sign
 section with a
 plurality of
 individual
 power
 extensions
 each extending
 from one node
 to one of the
 bays.




                                                7
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 10 of 15 PageID #:
                                    1844



     Claim                             Sealed Modules




                                      at least one node of a power
                                      routing system, with
                                      individual power extensions
                                      each extending to one of the
                                      bays




                                       at least one node of a power
                                       routing system, with individual
                                       power extensions each extending
                                       to one of the bays




                                       8
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 11 of 15 PageID #:
                                    1845



     Claim                                       Sealed Modules




                                    at least one node of a
                                    power routing system, with
                                    individual power
                                    extensions each extending
                                    to one of the bays


 13. The            The front portion of the sign sections of the Prismaflex Sealed ModuleLED
 modification       display define two columns of bays. See claim 12.
 kit of claim 12,
 wherein the
 front portion
 defines two
 columns of
 bays.

 14. The            The rear-facing portion of the sign sections of the Prismaflex Sealed Module
 modification       LED display is a mounting structure and each front facing portion includes a
 kit of claim 12,   compound structural frame mounted to the mounting structure.
 wherein each
 rear-facing
 portion is a
 mounting
 structure and
 each front
 facing portion
 includes a
 compound
 structural


                                                 9
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 12 of 15 PageID #:
                                    1846



     Claim                                        Sealed Modules
 frame mounted
 to the
 mounting
 structure.




                                                                compound structural frame

                                                                mounting structure




 15. The            The front facing portion of the sign sections of the Prismaflex Sealed
 modification       Module LED display include a plurality of compound structure frames
 kit of claim 12,   arranged along the vertical direction and each defining a portion of the array
 wherein each       of bays. See claim 12(b)(ii).
 front facing
 portion
 includes a
 plurality of
 compound
 structural
 frames
 arranged along
 the vertical
 direction and
 each defining a
 portion of the
 array of bays.

 19. The            Each individual one of the plurality of display modules of the Prismaflex
 modification       Sealed Module LED display is a weatherized display module.
 kit of claim 12,
 wherein each
 individual one
 of said
 plurality of
 display
 modules is a


                                                  10
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 13 of 15 PageID #:
                                    1847



     Claim                                  Sealed Modules
 weatherized
 display
 module.




                         potting material




                                            11
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 14 of 15 PageID #:
                                    1848



     Claim                                       Sealed Modules




                                      potting material
                                      under louvers




 20. The            The Prismaflex Sealed Module displays are installed to provide an electronic
 modification       sign.
 kit according
 to claim 12,
 installed to
 provide the
 electronic sign.




                                                 12
Case 2:18-cv-00100-JRG-RSP Document 115-3 Filed 08/16/19 Page 15 of 15 PageID #:
                                    1849



     Claim                             Sealed Modules




                                       13
